
	

113 HR 4512 IH: Alternative Maximum Tax Act
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4512
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Jolly introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a maximum rate of Federal, State, and local
			 tax imposed on taxpayers.
	
	
		1.Short titleThis Act may be cited as the Alternative Maximum Tax Act or the Max Tax Act.
		2.Maximum tax imposed
			(a)In generalPart I of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting
			 after section 3 the following new section:
				
					4.Maximum tax imposed
						(a)In generalNotwithstanding any other provision of this subtitle, the tax imposed under this chapter on a
			 taxpayer other than a corporation for the taxable year shall not exceed
			 the amount which when, added to the tax amounts described in subsection
			 (b), bears the same ratio as 50 percent of adjusted gross income of the
			 taxpayer for the taxable year bears to the adjusted gross income of the
			 taxpayer for the taxable year.
						(b)Tax amounts describedFor purposes this section, the tax amounts described in this subsection are the amounts of tax paid
			 for any period (or allocable portion thereof) in the taxable year under
			 any of the following Federal, State, or local taxes:
							(1)Air transportation taxes.
							(2)Biodiesel fuel taxes.
							(3)Cigarette taxes.
							(4)Medicare tax.
							(5)Social Security tax.
							(6)Estate taxes.
							(7)Insurance taxes, including insurance premium taxes, excise taxes on comprehensive health insurance
			 plans, and individual health insurance mandate taxes.
							(8)Federal unemployment taxes.
							(9)Garbage taxes.
							(10)Gasoline taxes.
							(11)Gift taxes.
							(12)Hotel taxes.
							(13)Import taxes.
							(14)Income tax, including city, State, and county.
							(15)Inheritance taxes.
							(16)Interstate user diesel fuel taxes.
							(17)Inventory taxes.
							(18)Liquor taxes.
							(19)Luxury taxes.
							(20)Medicare taxes.
							(21)Taxes enacted under the Patient Protection and Affordable Care Act, including the individual
			 mandate excise tax and the Medicare tax surcharge on investment income of
			 high earning Americans.
							(22)Tangible personal property taxes.
							(23)Real estate taxes.
							(24)Sales taxes.
							(25)Self-employment taxes.
							(26)Service charge taxes.
							(27)Sewer and water taxes.
							(28)Special assessments (city and county).
							(29)State unemployment taxes (SUTA).
							(30)Tanning taxes.
							(31)Telephone-related taxes, including telephone 911 service taxes, telephone Federal excise taxes,
			 telephone Federal universal service fee taxes, telephone minimum usage
			 surcharge taxes, telephone State and local taxes, telephone universal
			 access taxes.
							(32)Tire taxes.
							(33)Use taxes (city, county, and State).
							(34)Utility taxes.
							(35)Vehicle registration taxes.
							(36)Waste management taxes.
							(37)Workers compensation taxes.
							(c)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out this section..
			(b)Clerical amendmentThe table of sections for part I of subchapter A of chapter 1 of the Internal Revenue Code of 1986
			 is amended by inserting after the item relating to section 3 the following
			 new item:
				
					
						Sec. 4. Maximum tax imposed..
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
